725 So.2d 427 (1999)
STATE of Florida, Appellant,
v.
Ramie Jomon ECKFORD, Appellee.
No. 98-1937
District Court of Appeal of Florida, Fourth District.
January 27, 1999.
Robert A. Butterworth, Attorney General, Tallahassee, and Denise S. Calegan, Assistant Attorney General, West Palm Beach, for appellant.
Rick J. Douglas of the Law Firm of Gary S. Ostrow, Fort Lauderdale, for appellee.
PER CURIAM.
The state appeals an order declaring the Prison Releasee Reoffender Act, section 775.082, Florida Statutes (1997), unconstitutional for violating the single subject requirement of article III, section 6 of the Florida Constitution which provides that "[e]very law shall embrace but one subject and matter properly connected therewith, and the subject shall be briefly expressed in the title." We disagree and reverse.
This issue was affirmatively decided in Young v. State, 719 So.2d 1010, 1011-12 (Fla. 4th DCA 1998), which held that the Prison Releasee Reoffender Act did not violate the single subject requirement, since each amended section dealt with reoffenders.
Accordingly, we reverse and remand for further proceedings in this cause.
STONE, C.J., WARNER and GROSS, JJ., concur.